[SRSY Letterhead] July 23, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Quaker Investment Trust File Nos. 033-38074 and 811-06260 Ladies and Gentlemen: In connection with the registration by Quaker Investment Trust, an investment company registered under the Investment Company Act of 1940, as amended, of an indefinite number of its securities under the Securities Act of 1933 (the “1933 Act”), we are transmitting herewith for filing Quaker Investment Trust’s registration statement on Form N-14, including exhibits (the “Registration Statement”).The Registration Statement is being filed to register shares of beneficial interest that will be issued to the shareholders of the Akros Absolute Return Fund, a series of the Trust for Professional Managers (the “Acquired Fund”), in connection with the transfer of assets and assumption of liabilities of the Acquired Fund in exchange for shares of beneficial interest of the Quaker Akros Absolute Strategies Fund, a series of Quaker Investment Trust (the “Surviving Fund”). Pursuant to Rule 488 under the 1933 Act, Quaker Investment Trust hereby proposes that the Registration Statement become effective on August 22, 2010. Quaker Investment Trust has previously registered an indefinite number of its shares under the 1933 Act pursuant to an election under Rule 24f-2. Questions and comments concerning this filing may be directed to the undersigned at (215) 564-8099. Sincerely, /s/Jonathan Kopcsik Jonathan Kopcsik
